DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 11/02/21, with respect to the rejection(s) of claim(s) 16-18 and 20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sih et al (U.S. PG Pub 20080208271 A1) in view of Ganashanmugam et al (U.S. PG Pub 20130204068 A1). The applicant amended the claim such that the entire medical device is configured to be implantable and the reference of Ganashanmugam does not teach the generator and control circuitry being configured for implantation. The main reference Sih teaches a completely implantable device comprising a distal stent.
Regarding the applicant arguments that Paragraph [0179] Gnanashanmugam fails to disclose wherein the stent frame is clad with a material resistant to degradation as a result of exposure to electrical currents used to generate the electric fields is found non-persuasive. [0179] teaches an embodiment wherein the frame comprises "strut is formed from a conductive material coated with a dielectric material, and the electrodes 256 may be formed by removing regions of the dielectric coating." The struts make up the stent-like frame and it is known in the art, that dielectric materials are used to coat conductive materials and insulate them to prevent corrosion from electrochemical factors.
Further, while the claim is drawn to a device for treating a cancerous tissue, there is nothing in the structure of the device beyond the given frequency that limits the claim to treating cancerous tissue, therefore any device that successful teaches the device structure that is capable of emitting stimulation at the given range of between 10 kHz to 1 MHz successfully teaches the claim, since use for treating .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Ganashanmugam et al (U.S. PG Pub 20130204068 A1) .
Regarding claim 16, Sih teaches a medical device system for treating a cancerous tissue, comprising: an implantable medical device ([abs] teaches the device is an implantable device; [0048]-[0049]; [0060] teaches the device is an implantable cardiac device)  comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of the cancerous tissue ([0009] teaches the implantable device comprising a pulse generator; [0033] teaches an implantable medical device comprising a stimulation generator; [0035] teaches the implantable device comprising a generator and control circuit disposed in a common housing; [0048]-[0049]; [0053]; [0060] 
Ganashanmugam teaches a device in the same field of invention, comprising a stent-like stimulation component at the distal end of an implantable lead, wherein the stent-like component is formed of a conductive material ([0153] teaches a stent being completely conductive and may serve as a unitary electrode) and clad in a dielectric coating ([0179] teaches the stent (basket) being coated in a dielectric coating. Dielectric coatings are commonly used in the art to prevent electrochemical corrosion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the stent taught by Sih to be formed of a conductive material that is clad in a dielectric coating, as taught by Ganashanmugam, in order to protect the stent material from corrosion and help control the conductivity and electrical stimulation of the stent and electrodes.
Regarding claim 17, the modified invention of Sih teaches claim 16, wherein the stent comprises a stent frame formed of an electrically conductive material, however fails to teach wherein the stent frame serves as the first electrode.
Ganashanmugam teaches a device in the same field of invention, comprising a stent-like stimulation component at the distal end of an implantable lead, wherein the stent-like component is; wherein the stent-like component comprises a frame formed of an electrically conductive material, wherein the frame serves as the first electrode (15A-D element 370 teaches a stent-like element that can be made of a conductive material and act as an electrode; Fig 16A and 16B element 402; Figs 23A-B elements 254 and 256; [0153] teaches a stent being completely conductive and may serve as a unitary electrode; [0179] teaches having a stent-like component, a basket, being formed of a conductive material coated in a dietetic material, wherein the electrodes are formed by removing portions of the coating).
It would have been obvious to one of ordinary skill in the art, to have further modified Sih, such a that the stent formed of conductive material acted as a first electrode, as taught by Ganashanmugam, in order to allow for the stimulation of the walls of tissue in contact with the conductive frame, while preventing the need to embed or connect separate electrodes onto the frame, and provide direct electrical stimulation over the area of the stent. 
Regarding claim 18, the modified invention of Sih teaches claim 16, wherein the first electrode is disposed on an outside surface of the stent (Fig 11 teaches a first electrode being a ring electrode disposed on the outside of the stent; [0063]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Ganashanmugam et al (U.S. PG Pub 20130204068 A1) as applied to claim 16 above, and further in view of Nagale et al (U.S. PG Pub 20170035496 A1).
Regarding claim 20, the modified invention of Sih teaches claim 16, however fails to teach wherein the stent comprises a stent frame formed of an electrically conductive material, wherein the stent frame is coated with a conductive fluid or gel.
Nagale teaches a device in the same field of invention, teaches irrigating an electrically conductive fluid to coat the electrodes used for stimulation, in order to improve the electrical conductivity between the tissue and the electrode ([0025]; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Sih, to have electrode stent coated in an electrically conductive fluid, as taught by Nagale, to enhance the conductivity between the electrodes and target tissue ([0025]; [0036]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Ganashanmugam et al (U.S. PG Pub 20130204068 A1) as applied to claim 16 above, and further in view of Rezai et al (Wipo WO 2008089360 A1)
Regarding claim 21, the modified invention of Sih teaches claim 16, however fails to teach, wherein the stent is a rigid stent that does not expand or contract.
Rezai teaches a device in the same field of invention, wherein an implantable medical device comprises a stent member coupled to an electrode assembly, wherein the stent member can have a rigid configuration (Page 29 lines 19-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified Sih, to have a rigid non- expandable and contactable stent, as taught by Rezai, in order to prevent unwanted movement of the implanted stent and prevent physical degradation of the frame caused by expanding and contracting the frame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792